DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.

Response to Amendment
The amendment filed on 02/09/2021 has been considered by Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US 2016/0124231 A1) in view of Nakamura et al (US 2013/0188259 A1).

Claim 1, Watanabe (Fig. 1-15) discloses a head-up display device (Fig. 1; Paragraph [0029]), comprising: 
a projection unit (4; Fig. 1 and 2; Paragraph [0034]) configured to project (Fig. 1), towards a projection-receiving part (6; Fig. 1), display light (L; Fig. 1; Paragraph [0047]) for displaying one or mode virtual images (8; Fig. 1; Paragraph [0047]; Fig. 10; wherein figure shows two operating modes; Fig. 15 wherein figure shows two virtual images of 8A and 8B; Paragraph [0038]) in respective positions (8A and 8B; Fig. 15) having different display distances (L1 and L2; Fig. 9) from a viewer (7; Fig. 1 and 9); 
an information acquisition unit (Paragraph [0054] and [0056]) configured to acquire information from outside; 
a display addition determination unit (13; Fig. 2) configured to determine (Fig. 12), based on the information acquired by the information acquisition unit (Paragraph [0056]), whether to display an additional the virtual image (8B; Fig. 15; Paragraph [0067]) in addition to an already-displayed existing virtual image (8A; Fig. 15); and 
a display distance determination unit (13; Fig. 2) configured to adjust (S6 and S7; Fig. 12; Fig. 13; Paragraph [0060]) the display distances of the one or more virtual images (8B; Fig. 15; Paragraph [0077]; 8B; Fig. 8; wherein clearly shows at least one of the virtual images of 8B as movable) displayed by the projection unit (4; Fig. 1 and 2).

Nakamura (Fig. 1-10) discloses a display distance (B1- B3; Fig. 6) determination unit (67; Fig. 5 and 6) configured to adjust the display distances (A1-A3 and A1’-A3’; Fig. 6) of the one or more virtual images (B1- B3; Fig. 6; α1, β2 and α3; Fig. 7B) displayed by the projection unit (10A; Fig. 6), wherein when the display addition determination unit (68 and 67; Fig. 5) determines that the additional virtual image (β2; Fig. 7B) is to be displayed (Paragraph [0051]), the display distance determination unit (68 and 67; Fig. 5) 1) determines a display distance (A1-A3; Fig. 6) of the already-displayed existing virtual image (α1 and α3; Fig. 7B; B1-B3; Fig. 6) and 2) determines a display distance (A1’-A3’; Fig. 6) of the additional virtual image (β2; Fig. 7B) based on (γ12; Fig. 7B) the display distance (A1-A3; Fig. 6) of the already-displayed existing virtual image (α1; Fig. 7B) such that the display distance (A1’-A3’; Fig. 6) of the additional virtual image (β2; Fig. 7B) is shorter than (Fig. 7B; wherein figure shows β2 closer to user than α1) the display distance (A1-A3; Fig. 6) of the already-displayed existing virtual image (α1; Fig. 7B).


Claim 2, Nakamura (Fig. 1-10) discloses wherein the display distance determination unit (68 and 67; Fig. 5) changes the display distance (A1-A3; Fig. 6) of the already-displayed existing virtual image (B1- B3; Fig. 6; α1 and α3; Fig. 7B) to a different display distance (A1-A3; Fig. 6) and determines (γ12; Fig. 7B) the display distance (A1’-A3’; Fig. 6) of the additional virtual image (β2; Fig. 7B) to be different from (Fig. 7B) the display distance (A1-A3; Fig. 6) of the already-displayed existing virtual image (α1 and α3; Fig. 7B).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Watanabe’s head-up display device by applying differing display distance, as taught by Nakamura, so to use a head-up display device with differing display distance for providing a head-up display in which, when a display position is moved in the front-back direction of a vehicle, various effective functions are added in connection therewith, and which can make display 

Claims 3 and 9, Nakamura (Fig. 1-10) discloses wherein the display distance determination unit (68 and 67; Fig. 5) changes the display distance (A1-A3; Fig. 6) of the already-displayed existing virtual image (B1- B3; Fig. 6; α1 and α3; Fig. 7B) to a different display distance (α1 and α3; Fig. 7B). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Watanabe’s head-up display device by applying differing display distance, as taught by Nakamura, so to use a head-up display device with differing display distance for providing a head-up display in which, when a display position is moved in the front-back direction of a vehicle, various effective functions are added in connection therewith, and which can make display information so as to be able to display contents such as warning relating to driving sensuously, and easy to understand (Paragraph [0052]).
Watanabe (Fig. 1-15) discloses determines the display distance (Fig. 10) of the additional virtual image (8B; Fig. 8 and 15) to be a same as the display distance (Fig. 10; wherein during the second projection mode) of the already-displayed existing virtual image (8A; Fig. 8 and 15) before being changed (Fig. 10; wherein during the first projection mode).  

Claim 5, Watanabe (Fig. 1-15) discloses wherein if a specific condition (Fig. 12) is established after the additional virtual image is additionally displayed (8B; Fig. 8 and 

Claim 6, Watanabe (Fig. 1-15) discloses wherein if a specific condition is established (Fig. 12) after the additional virtual image is additionally displayed (8B; Fig. 8 and 15), the display distance determination unit (13; Fig. 2) equalizes the display distance (Fig. 10; wherein figure shows display an equalized distance in the second projection mode) of the additionally displayed additional virtual image (8B; Fig. 8 and 15) and the display distance (Fig. 10; wherein figure shows display an equalized distance in the second projection mode) of the already-displayed existing virtual image (8A; Fig. 8 and 15).

Claims 7 and 10, Nakamura (Fig. 1-10) discloses wherein if a specific condition is established (Paragraph [0074]) after the additional virtual image is additionally displayed (β2; Fig. 7B), the display distance determination unit (68 and 67; Fig. 5) adjusts the display distance (A1-A3; Fig. 6) of the already-display existing virtual image (B1- B3; Fig. 6; α1-α3; Fig. 7A and 7B) close to (Fig. 7A) the display distance (A1’-A3’; Fig. 5) of the additionally displayed additional virtual image (β2; Fig. 7A).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Watanabe’s head-up display device by applying differing display distance, as taught by Nakamura, so to use a head-

Claim 8, Watanabe (Fig. 1-15) discloses wherein if a condition for hiding (Fig. 12 the additional virtual image (8B; Fig. 15) is established after the additional virtual image is additionally displayed (Fig. 12; 8B; Fig. 15).
 Nakamura (Fig. 1-10) discloses the display distance determination unit (68 and 67; Fig. 5) adjusts the display distance (A1-A3; Fig. 6) of the already-display existing virtual image (B1- B3; Fig. 6; α1-α3; Fig. 7A and 7B) close to (Fig. 7A) the display distance (A1’-A3’; Fig. 5) of the additionally displayed additional virtual image (β2; Fig. 7A).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Watanabe’s head-up display device by applying differing display distance, as taught by Nakamura, so to use a head-up display device with differing display distance for providing a head-up display in which, when a display position is moved in the front-back direction of a vehicle, various effective functions are added in connection therewith, and which can make display information so as to be able to display contents such as warning relating to driving sensuously, and easy to understand (Paragraph [0052]).

Response to Arguments
Applicant's arguments with respect to claims 1-3, and 5-10 have been considered but are moot in view of the new ground(s) of rejection. 
In view of arguments, the references of Watanabe et al (US 2016/0124231 A1) and Nakamura et al (US 2013/0188259 A1) have been used for new ground rejection.
Claim 1 is rejected in view of newly discovered reference(s) to Nakamura et al (US 2013/0188259 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        03/19/2021